Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“power transfer device” in claims 1, 5, 9-12, and 16 -- “power transfer device 700 can be an electric motor and generator” and “the power transfer device 700 can represent a brake to absorb power and a turbo expander” (Para 26 of Instant Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard E. Campbell (Reg. No. 34,790) on 4/26/21.

The application has been amended as follows: 

Claim 1
“the speed of a gas producer shaft” in line 1 has been changed to --a gas producer shaft speed--;
“a gas producer shaft speed” in line 4 has been changed to --the gas producer shaft speed--;
an amount of fuel--;
“the measured turbine temperature” in lines 12-13 has been changed to --the turbine temperature--;
“threshold increasing” in line 13 has been changed to --threshold, increasing--.

Claim 2
“the temperature within the turbine” in line 3 has been changed to --the temperature of the turbine--.

Claim 3
“a predetermined range of the gas producer shaft speed” in lines 2-3 has been changed to --the predetermined range of the gas producer shaft speed--;
“the temperature within the turbine” in line 3 has been changed to --the temperature of the turbine--;
“a predetermined range of the turbine temperature threshold” in line 4 has been changed to --the predetermined range of the turbine temperature threshold --.

Claim 5
“having variable guide vanes” in lines 1-2 has been changed to --a plurality of variable guide vanes--;
“a memory” in line 5 has been changed to --a non-transitory memory--;
“increase the amount of fuel” in lines 11-12 has been changed to --increasing an amount of fuel--;

“the measured turbine temperature” in lines 16-17 has been changed to --the turbine temperature--;
“increase the amount of fuel” in lines 17-18 has been changed to --increasing the amount of fuel--;
“by removing power” in lines 18-19 has been changed to --removing power--.

Claim 6
“the temperature within the turbine” in line 4 has been changed to --the temperature of the turbine--;
“increase the gas producer shaft speed” in line 5 has been changed to --increasing the gas producer shaft speed--.

Claim 7
“a predetermined range” in lines 3-4 has been changed to --the predetermined range--;
“the temperature within the turbine” in lines 4-5 has been changed to --the temperature of the turbine--;
“a predetermined range” in line 5 has been changed to --the predetermined range--;
“and not increasing allowing” in line 6 has been changed to --and not allowing--.

Claim 9
the gas producer shaft speed threshold--;
“not in a maximum position” in line 4 has been changed to --not being in a maximum position--;
“a predetermined range of a turbine temperature threshold” in lines 5-6 has been changed to --the predetermined range of the turbine temperature threshold--.

Claim 10
“a predetermined range” in lines 3-4 has been changed to --the predetermined range--;
“in a maximum position” in line 5 has been changed to --being in the maximum position--;
“threshold increasing” in line 6 has been changed to --threshold, increasing--.

Claim 11
 “a power transfer device” in line 3 has been changed to --the power transfer device--;
“a gas producer shaft” in lines 3-4 has been changed to --the gas producer shaft--.

Claim 12
“a memory” in line 5 has been changed to --a non-transitory memory--;
“increase” in line 11 has been changed to --increasing--;
 speed--;
“the measured turbine temperature” in lines 15-16 has been changed to --the turbine temperature--;
“decrease” in line 16 has been changed to --decreasing--.

Claim 13 
“the temperature within the turbine” in line 4 has been changed to --the temperature of the turbine--;
“increase” in line 5 has been changed to --increasing--;
“the amount of fuel” in line 6 has been changed to --an amount of fuel--.

Claim 14
“a predetermined range” in lines 3-4 has been changed to --the predetermined range--;
“the temperature within the turbine” in lines 4-5 has been changed to --the temperature of the turbine--;
“a predetermined range of the turbine” in line 5 has been changed to --the predetermined range of the turbine--;
“decrease” in line 6 has been changed to --decreasing--;
“the amount” in line 7 has been changed to --an amount--.

Claim 16
the power transfer device--;
“a gas producer shaft” in lines 3-4 has been changed to --the gas producer shaft--.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Martin (U.S. 2013/0291549) discloses a method (Fig. 2) for controlling the speed (Ng, speed of rotation Ng of the gas generator 4 - Para 93) of a gas producer shaft (100’, shaft - Para 100 (a type of gas producer shaft as described in Para 100 - “…power take-off means 100 are thus driven in rotation by the gas generator 4 via a shaft 100'.”))(Para 98 - “This results in a reduction of speed of rotation Ng of the gas generator…”) of a two-shaft gas turbine engine (3, turbine engine - Para 80 (a type of two-shaft engine as it is shown in Fig. 2 having two shafts at elements 100’ and 9; and a type of gas turbine as it comprises compressor 5 cooperating with turbine 6 (as described in Para 81) which are powered by fuel per Para 98)) having a combustion chamber (gas turbine engines inherently have a type of combustion chamber (see Para 98 - “…increases the fuel flow rate that is supplied to the engine so as to compensate for this reduction in speed…”)), a gas producer (4, gas generator - Para 81) shaft (100’, shaft - Para 100 (a type of gas producer shaft as it is shown connected to element 4 in the gas generator 4 via a shaft 100'.”)), a turbine (8, turbine assembly - Para 81), and a power transfer device (100, power take-off means - Para 99 (a type of power transfer device as it is described in Paras 100-101 as “electrical equipment of the electricity-generator type” with “a motor mode”)), the method comprising: determining a gas producer shaft speed (Para 93 - “computer 20 measures the speed of rotation Ng of the gas generator 4”) and a temperature of the turbine (TET, temperature of the gas at the inlet of the high-pressure turbine 6 - Para 95 ); and in response to the gas producer shaft speed (Ng) being within a predetermined range of the gas producer shaft speed threshold (LimNg, second limitation - Para 91 (a type of gas producer shaft speed threshold as described in Para 91))(Paras 93-94) and the measured turbine temperature (TET) being below the turbine temperature threshold (LimTET, first limitation - Para 90 (a type of turbine temperature threshold as described in Paras 90 and 95))(Para 95-96) increasing the amount of fuel to be combusted within the combustion chamber (Para 98 - “…computer 20 thus increases the fuel flow rate that is supplied so as to compensate for this reduction in speed…”) and removing power from the gas producer shaft (100’) with the power transfer device (100)(Para 97 - “…power is taken off from the gas generator 4…” and Para 100 - “power take-off means 100 may be electrical equipment of the electricity-generator type. The mechanical power take-off means 100 are thus driven in rotation by the gas generator 4 via a shaft 100'.”).  Martin does not disclose in response to the gas producer shaft speed being below a gas producer shaft speed threshold and the temperature of the turbine being within a predetermined range of a turbine temperature threshold, increasing the amount 
Santini (U.S. 2015/0345385) teaches in response to a shaft speed (Para 97 - “rotary speed” (the speed of the power turbine as described in Para 96 - “the speed can be expressed in terms of percentage of the rated speed of the power turbine shaft 17”)) being below a shaft speed threshold (Para 97 - “requested rotary speed”)(Para 97 - “If the maximum exhaust gas temperature is achieved and the requested rotary speed has not been achieved”) and a temperature (Para 97 - “exhaust gas temperature” (a type of turbine temperature as it is described being sensed by element 32 in Para 97 which is shown immediately downstream of element 7 in Fig. 2)) of a turbine (7, power turbine - Para 96) being within a predetermined range of a turbine temperature threshold (Para 97 - “maximum exhaust gas temperature”)(Para 97 - “If the maximum exhaust gas temperature is achieved and the requested rotary speed has not been achieved”), increase the speed of the gas producer shaft (6, high pressure turbine shaft - Para 74 (a type of gas producer shaft as shown in Fig. 2)) by applying additional power to the gas producer shaft with the power transfer device (23, electric motor/generator - Para 98)(Paras 97-98 - “…If the maximum exhaust gas temperature is achieved and the requested rotary speed has not been achieved, the gas turbine controller 31 deter mines that the power available from the gas turbine 3 is insufficient to drive the load 21. The electric motor/generator 23 is thus switched in the motor mode and provides supple mental power to drive the load 21.  Once the electric motor/generator 23 has started, it will convert electric power into mechanical power available on the shaft 6 of the gas generator rotor 5R….).  Santini does not disclose in response to the gas producer shaft speed being below a gas producer shaft speed threshold and the temperature of the turbine being within a predetermined range of a turbine temperature threshold, increasing the amount of fuel to be combusted within the combustion chamber and applying additional power to the gas producer shaft with the power transfer device.
Therefore, the prior art of record does not teach “in response to the gas producer shaft speed being below a gas producer shaft speed threshold and the temperature of the turbine being within a predetermined range of a turbine temperature threshold, increasing an amount of fuel to be combusted within the combustion chamber and applying additional power to the gas producer shaft with the power transfer device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-4.
Additionally, the prior art of record does not teach “in response to the gas producer shaft speed being below a gas producer shaft speed threshold and the temperature of the turbine being within a predetermined range of a turbine temperature threshold, increasing an amount of fuel to be combusted within the combustion chamber and applying additional power to the gas producer shaft with the power transfer device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 5-11.
Additionally, the prior art of record does not teach “in response to the gas producer shaft speed being below a gas producer shaft speed threshold and the temperature of the turbine being within a predetermined range of a turbine temperature threshold, increasing the speed of the gas producer shaft by applying additional power to the gas producer shaft with the power transfer device” as within the context of the 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/21
/JESSE S BOGUE/Primary Examiner, Art Unit 3746